Judgment unanimously affirmed. Memorandum: The suppression court’s determination that the showup was not impermissibly suggestive and that there was an independent basis for an in-court identification is supported by the record (see, People v Adams, 53 NY2d 241; People v Rhynes, 124 AD2d 1038, Iv denied 69 NY2d 716). Although showups are generally disfavored as unduly suggestive, they will be permitted where, as here, the suspect is apprehended in proximity to the crime scene and can be viewed by the witnesses immediately (see, People v Love, 57 NY2d 1023). Defendant’s argument that the parking lot where the showup occurred became transformed into an “adjunct police station” lacks merit.
We have reviewed defendant’s remaining contention and find it to be lacking in merit. (Appeal from judgment of Onondaga County Court, Mulroy, J. — robbery, second degree.) Present — Denman, J. P., Boomer, Pine, Balio and Davis, JJ.